
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 200
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Wolf (for
			 himself, Mr. Manzullo,
			 Mr. Franks of Arizona,
			 Mr. McGovern,
			 Mr. Smith of New Jersey,
			 Mr. Pitts,
			 Mr. Kirk, Mrs. Myrick, Mr.
			 Doggett, Ms. Bordallo,
			 Ms. Zoe Lofgren of California,
			 Mr. McCotter,
			 Mr. Souder, and
			 Ms. Eshoo) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the Egyptian Government to
		  respect human rights and freedoms of religion and expression in
		  Egypt.
	
	
		Whereas the promotion of respect for democracy, human
			 rights, and civil liberties are fundamental principles and aims of the United
			 States;
		Whereas the United States attaches great importance to
			 relations with Egypt and considers fair and transparent elections as the only
			 way to make progress towards a more democratic society;
		Whereas Egypt plays a significant role in the Middle East
			 peace process and in the fight against international terrorism and
			 fundamentalism;
		Whereas the Egyptian authorities have promised to put an
			 end to the imprisonment of journalists and bloggers, but this promise has so
			 far gone unfulfilled;
		Whereas in its 2008 annual international
			 religious freedom report, the United States Department of State concluded that
			 religious freedom conditions declined in Egypt and the United States Commission
			 on International Religious Freedom continues to place Egypt on its watch list
			 due to serious problems of discrimination and intolerance;
		Whereas the independence of the judiciary
			 continues to be undermined through exceptional parallel court systems,
			 executive administrative orders overriding judicial decisions, and politically
			 motivated lawsuits;
		Whereas Shiites, Koranists, Jehovah's Witnesses, and other
			 religious minorities are harassed, arrested, and imprisoned by security
			 services;
		Whereas all Baha'i institutions and
			 community activities have been banned in Egypt since 1960, and members of the
			 Baha'i faith continue to face discrimination when applying for government
			 issued documents;
		Whereas material vilifying Jews appears regularly in the
			 state controlled and semi official media;
		Whereas the Copts, Egypt's largest religious minority
			 group and the largest Christian population in the Middle East, suffer from many
			 forms of discrimination, including—
			(1)a
			 lack of employment in higher positions of the public sector, universities,
			 army, and the security service;
			(2)disproportional
			 representation in Parliament and Shura Council;
			(3)difficulty in
			 building and repairing churches;
			(4)lack of protection
			 and lack of prosecution of perpetrators in cases of sectarian violence;
			(5)government
			 harassment of converts to Christianity while the government encourages
			 conversion to Islam;
			(6)the inability to
			 obtain government issued identification cards which reflect conversion to
			 Christianity; and
			(7)prejudice against Christian guardians in
			 child custody cases which involve parents of both Muslim and Christian
			 faith;
			Whereas blogger Abdel Karim Suleiman is
			 still serving a four-year prison sentence for the peaceful expression of his
			 views and is the first Egyptian blogger to be charged and convicted for
			 blaspheming Islam, inciting sectarian strife, and criticizing President Hosni
			 Mubarak;
		Whereas Egyptian authorities continue to
			 apply the law on nongovernmental organizations in an arbitrary and
			 discretionary manner, dissolving and harassing Egyptian human rights and
			 political advocacy organizations;
		Whereas the Ibn Khaldun Center for Development Studies and
			 its founder, Dr. Saad Eddin Ibrahim, have been threatened for their work to
			 promote democratic reforms;
		Whereas Dr. Saad Eddin Ibrahim has been
			 convicted in absentia on politically motivated charges;
		Whereas other civil society development organizations,
			 including the International Republican Institute and the National Democratic
			 Institute, have also been restricted in their work;
		Whereas excessive use of force by Egyptian
			 security, including against African migrants at the Egypt-Israel border, is
			 occurring in violation of Egypt’s obligations to protect fundamental human
			 rights; and
		Whereas the recent arrests and action against
			 nongovernmental organizations and human rights defenders undermines the
			 commitments entered into by the Egyptian Government concerning fundamental
			 rights and freedoms and the democratic process in the country: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that respect for human rights is
			 a fundamental value, and the bilateral relationship between the United States
			 and Egypt should be a platform for promoting the rule of law and fundamental
			 freedoms;
			(2)calls on the
			 Egyptian Government to end all forms of harassment, including judicial
			 measures, the detention of media professionals and, more generally, human
			 rights defenders and activists calling for reforms and to fully respect freedom
			 of expression, in conformity with article 19 of the United Nations
			 International Covenant on Civil and Political Rights;
			(3)encourages the
			 Egyptian Government to honor its commitment to repeal the state of emergency in
			 order to allow for the full consolidation of the rule of law in Egypt;
			(4)encourages the
			 Egyptian Government to take the steps necessary to fully implement and protect
			 the rights of religious minorities as full citizens;
			(5)strongly supports
			 measures to guarantee academic freedom, freedom of the media, and freedom of
			 religion or belief in Egypt, including by ending arbitrary administrative
			 measures, such as those taken against the Centre for Trade Union and Workers’
			 Services;
			(6)urges the Egyptian
			 Government not to impose arbitrary restrictions on the peaceful activities of
			 civil society organizations;
			(7)calls on the
			 Egyptian Government for—
				(A)the immediate and unconditional release of
			 Abdel Karim Suleiman and all other political prisoners and democracy activists;
				(B)an end to the
			 harassment of the Koranists; and
				(C)a repeal of the 1960 presidential decree
			 banning members of the Baha’i community from practicing their faith;
				(8)welcomes the Egyptian Government’s decision
			 to pardon opposition political leader Ayman Nour for medical reasons after he
			 served three of his five-year prison sentence;
			(9)stresses the need
			 to fully implement the principles of the 1969 Organization of African Unity
			 Convention Governing the Specific Aspects of Refugee Problems in Africa and the
			 1993 International Convention concerning the rights and the protection of
			 migrant workers and their families;
			(10)supports the
			 concluding observations of the United Nations Committee on Migrant Workers of
			 May 2007, which called for the re-opening of the investigations into the
			 killing of 27 Sudanese asylum-seekers in December 2005;
			(11)calls for an immediate end to Egypt’s
			 shoot to stop border policy which has left at least 32 African
			 migrants, including women and children, dead;
			(12)calls for an end to all forms of torture
			 and ill treatment and calls for investigations when there is reasonable
			 suspicion that acts of torture have occurred;
			(13)calls on the
			 Egyptian Government to allow—
				(A)a visit by the
			 United Nations Special Rapporteur on torture and other cruel, inhuman, or
			 degrading treatment or punishment; and
				(B)a visit by the
			 United Nations Special Rapporteur on freedom of religion or belief;
				(14)emphasizes the
			 importance of ensuring and strengthening the independence of the judiciary by
			 amending or repealing all legal provisions that infringe or do not sufficiently
			 guarantee its independence;
			(15)stresses the need
			 for respect and protection of the freedoms of thought, conscience, and religion
			 as ensured in article 18 of the Universal Declaration of Human Rights, article
			 18 of the International Covenant on Civil and Political Rights, and the 1981
			 United Nations Declaration on the Elimination of All Forms of Intolerance and
			 of Discrimination based on Religion and Belief;
			(16)encourages Egypt and all other parties
			 concerned to redouble efforts to fight smuggling through tunnels into the Gaza
			 strip; and
			(17)urges the
			 President and the Secretary of State to put human rights and religious freedom
			 developments in Egypt very high on the United States Government's agenda during
			 meetings with Egyptian officials.
			
